Order entered November 17, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00493-CV

IN RE: THE EPISCOPAL SCHOOL OF DALLAS, INC., MEREDYTH COLE, JEFFREY
                         LABA, AND DONNA HULL
                 On Appeal from the 68th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-15-04152

                                           ORDER
       Real Party in Interest’s Unopposed Motion to Extend the Trial Court’s Deadline to Issue

Written Orders Vacating it April 24, 2017 Order is GRANTED. The trial court’s deadline to

issue written orders vacating its April 24, 2017 order is extended to December 11, 2017 and the

deadline for filing certified copies of the new orders is extended to December 22, 2017.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE